Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-16 are rejected under 35 U.S.C. 103 as being obvious over Hansen (U. S. Patent 10,885,887) and Hardy (U. S. Patent 4,244,266).
Regarding claim 1, Hansen teaches a drumhead with reduced volume, comprising: 
a layer of a porous material (mesh head); and 
compressible material (elastic polymer, abstract) adhered to the porous material.
(2) Hansen does not teach a ring of material, but rather a central spot.

(4) The invention by Hansen may be may be modified in view of Hardy wherein the material layer comprises a ring. Herein the invention can be made by obtaining the ring device according to the teaching by Hardy and an unmodified porous drumhead, and adhering the ring to the porous drum head.  The end user of the drumhead and ring can practice the invention by obtaining the ring and adhering it to the porous head in a do it yourself operation. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to modify the sound where applying patches of material to a drumhead for the mesh head improves sound quality of the mesh head, taught by Hansen, the selection of the ring shape, motivated to improve the sonic quality while providing a large, central area of the drum for striking as normal and creating the initial vibrations, taught by Hardy. 
Regarding claim 4, the combination of Hansen and Hardy teach the drumhead of claim 1, and the combination is obvious wherein the layer of porous material is substantially circular (taught by Hansen) and the ring is positioned substantially coaxial thereto (according to the combination with Hardy).
Regarding claim 5, the combination of Hansen and Hardy teach the drumhead of claim 4, wherein the layer of porous material (taught by Hansen) defines an outer peripheral edge and the ring is positioned radially offset from the outer peripheral edge (taught by Hardy).
(1) Regarding claim 6, the combination of Hansen and Hardy teach the drumhead of claim 5, and Hardy teaches wherein the ring has an outer edge spaced from the outer peripheral edge of the layer of porous material defining an open outer annular area (as shown in figures 1-3)
(2) The combination of Hansen and Hardy does not teach the outer annular area having a radial thickness Ts within an approximate range of 0.5-6.0 inches.  Hardy teaches the ring can be scaled to the size of the drum (column 2, lines 3-10) and will encompass drums from the small tom tom at 6 inches to the large bass drum at 22 inches. Also it is reasonably understood that the end user can select from a set rings to select one with a relatively small gap or a relatively large one for each size of drumhead.  The general conditions for an approximately 6 inch drum is illustrated with respect to figures 2 and 3.
(3) The outer annular area for drums heads modified by the different sizes of rings taught by Hardy will have a radial thickness Ts within an approximate range of 0.5-6.0 inches to scale for the different drumhead sizes. The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
(4) The invention according to the combination of Hansen and Hardy may be further specified wherein the outer annular area having a radial thickness Ts within an approximate range of 0.5-6.0 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, according to the holding of the courts.
Regarding claim 7, the combination of Hansen and Hardy teach the drumhead of claim 5, and Hardy teaches  wherein the ring has a radial thickness defined between an outer edge and an inner edge, and the inner edge defines an open central area of the drumhead (as shown in figure 2 and 3).
Regarding claim 8, the combination of Hansen and Hardy teach the drumhead of claim 7, wherein an open outer annular area of the drumhead is defined between the outer edge of the ring and the outer periphery (taught by Hardy) of the layer of porous material (taught by Hansen).
Regarding claim 11, the combination of Hansen and Hardy teach the drumhead of claim 1, and Hardy teaches the limitation wherein the ring is a formed from a foam material (column 2, line 60).
(1) Regarding claim 12, the combination of Hansen and Hardy teach the drumhead of claim 11. Hardy teaches the use of a suitable porous and pliable material (column 1, lines 60-61).
(2) The combination of Hansen and Hardy does not teach the limitation wherein the foam material is selected from the group consisting of sponge rubbers, silicone, urethane foams, expanded polypropylene, expanded polyethylene, ethylene vinyl acetate, ethylene vinyl acetate, gum rubber, vinyl foams, Styrofoam, thermoplastic foams and thermoplastic elastomer foams. 
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
(4) The invention according to the combination of Hansen and Hardy may be further specified wherein the foam material is selected from the group consisting of sponge rubbers, silicone, urethane foams, expanded polypropylene, expanded polyethylene, ethylene vinyl acetate, ethylene vinyl acetate, gum rubber, vinyl foams, Styrofoam, thermoplastic foams and thermoplastic elastomer foams.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the selection of a known material on the basis of its suitability for the intended purpose is within the ordinary skill in the art. 
(1) Regarding claim 13, the combination of Hansen and Hardy teach the drumhead of claim 1. Hardy teaches a foam rubber, but not sponge rubber.  Hardy teaches the use of a suitable porous and pliable material (column 1, lines 60-61).
(2) The combination of Hansen and Hardy wherein the ring is formed of a material selected from the group consisting of sponge rubbers, silicone, urethanes, urethane foams, expanded polypropylene, expanded polyethylene; and ethylene vinyl acetate.
(3) The courts have generally held that it to be within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
 (3) It is considered be to within the ordinary skill in the art of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
 (4) The invention according to the combination of Hansen and Hardy may be modified wherein the ring is formed of a material selected from the group consisting of sponge rubbers, silicone, urethanes, urethane foams, expanded polypropylene, expanded polyethylene; and ethylene vinyl acetate.
Regarding claim 14, the combination of Hansen and Hardy  teach the drumhead of claim 1, and Hansen teaches wherein the layer of porous material is circular with an outer peripheral edge and Hardy teaches the ring has a radial thickness TR between an inner edge and an outer edge and is positioned substantially coaxial to the layer of porous material with spacing between the outer edge and the peripheral edge of the layer of porous (taught by Hansen) material (the ring mounting location shown by Hardy in figures 1-4).
(1) Regarding claim 15, the combination of Hansen and Hardy teach the drumhead of claim 14, and Hardy illustrates in figure 3 a ring 40 that has a thickness and a spacing away from an edge 34.  As a general condition of the invention the ring is space away of the central area of the drumhead 44 which is the preferred attack area where the drum is struck (figure 3, described in column 2, lines 65-68).  
 (2) The combination of Hansen and Hardy  does not teach wherein the spacing between the outer edge of the ring and the peripheral edge of the layer of porous material has a thickness Ts and the ratio of TR:Ts is within an approximate range of 1:4 to 4:1.
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The ring by Hardy will obviously have a reasonable range of thicknesses and a reasonable range spacing away distances from the ring to the edge. 
(4) The invention according to the combination of Hansen and Hardy may be further specified wherein the spacing between the outer edge of the ring and the peripheral edge of the layer of porous material has a thickness Ts and the ratio of TR:Ts is within an approximate range of 1:4 to 4:1.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and further that the ring will have a reasonable range of ring thickness and spacing away between the ring and the edge of the drumhead.
(1) Regarding claim 15, the combination of Hansen and Hardy teach the drumhead of claim 14, and Hardy illustrates in figure 3 a ring 40 that has a thickness and a spacing away from an edge 34.  As a general condition of the invention the ring is space away of the central area of the drumhead 44 which is the preferred attack area where the drum is struck (figure 3, described in column 2, lines 65-68).  
 (2) The combination of Hansen and Hardy  does not teach wherein the spacing between the outer edge of the ring and the peripheral edge of the layer of porous material has a thickness Ts and the ratio of TR:Ts is within an approximate range of 1:4 to 4:1.
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The ring by Hardy will obviously have a reasonable range of thicknesses and a reasonable range spacing away distances from the ring to the edge. 
(4) The invention according to the combination of Hansen and Hardy may be further specified wherein the spacing between the outer edge of the ring and the peripheral edge of the layer of porous material has a thickness Ts and the ratio of TR:Ts is within an approximate range of 1:4 to 4:1.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and further that the ring will have a reasonable range of ring thickness and spacing away between the ring and the edge of the drumhead.
(1) Regarding claim 16, the combination of Hansen and Hardy teach the drumhead of claim 15. Hansen teaches the ring device can be produced in any size necessary to function efficiently on any size drum, from large bass drums to smaller marching drums which will be understood in terms of ring diameter and ring thickness, both of which affect the TR, where figure 4 has a small TR and figure 3 has a large TR. 
(2) The combination of Hansen and Hardy does not teach the limitation wherein the ring has a thickness TR within an approximate range of 0.5 inches to 5.0 inches. 
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The ring by Hardy will obviously have a reasonable range of thicknesses and a reasonable range of spacing away distances from the ring to the edge. 
(4) The invention according to the combination of Hansen and Hardy may be further specified the ring has a thickness TR within an approximate range of 0.5 inches to 5.0 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 2-3, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Hardy as applied to claim 1 above, and further in view of Good.
(1) Regarding claim 2, the combination of Hansen and Hardy teach the drumhead of claim 1. 
(2) The combination of Hansen and Hardy does not teach the ring is formed of arc-shaped segments adhered to the drumhead material in a ring shape
(3) Good teaches the limitation wherein the ring is formed of arc-shaped segments (as shown in figure 5) adhered to the  material in a ring shape and Hansen teaches the material is porous. Good teaches the variant in figure 5 as an art recognized equivalent in art of drum deadening devices. 
(4) The invention according to the combination of ideas in Hansen and Hardy may be further modified wherein the ring comprises at least one circumferential break with spacing between adjacent circumferential edges.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the variant in Good’s figure 5 is an art recognized equivalent in the art, and that a person of ordinary skill would find it obvious to substitute one of the art recognized embodiments over the other. 
Regarding claim 3, the combination of Hansen, Hardy and Good teach the drumhead of claim 2, and Good teaches wherein the arc-shaped segments are positioned with space between adjacent circumferential edges of adjacent segments (as shown in figure 5).
 (1) Regarding claim 9, the combination of Hansen and Hardy teach the drumhead of claim 1, and Hardy teaches wherein the ring has an axial thickness and the general conditions for the ring are shown with respect to figures 1 and 2.
(2) The combination of Hansen and Hardy does not teach the axial thickness is within an approximate range of 0.05-0.5 inches. 
(3) Good teaches the axial thickness range is 3.0 to 3.2 mm, which equals approximately, 0.118 to 0.126 inch, which is within the range, column 3, lines 8-11, which is within the range. The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
(4) The invention according to the combination of Hansen and Hardy may be modified in view of Good wherein the axial thickness is within an approximate range of 0.05-0.5 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that Good teaches a thickness with the range and the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
(1) Regarding claim 10, the combination of Hansen and Hardy teach the drumhead of claim 1. 
(2) The combination of Hansen and Hardy does not teach wherein the ring has an axial thickness TA and a radial thickness TR, and the ratio of TR:TA is within an approximate range of 5:1 and 25:1 
(3) Good teaches a that has a TR of 0.5 to 1 inch and Ta of 0.118 to 0.126 inch so the range of the ratio by Good is from about 4 to 8 and overlaps the range that cited that covers the range the radial thickness over the axial thickness.
(4) The invention according to the combination of Hansen and Hardy may be modified in view of Good wherein the ring has an axial thickness TA and a radial thickness TR, and the ratio of TR:TA is within an approximate range of 5:1 and 25:1.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the general conditions of the invention are known in the person of ordinary skill would have found it obvious to further define the range as a matter of design choice. 
 (5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the selection of a known material on the basis of its suitability for the intended purpose is within the ordinary skill in the art. 
 (1) Regarding claim 17, the combination of Hansen and Hardy teach the drumhead of claim 1.
(2) The combination of Hansen and Hardy does not teach the limitation wherein the ring comprises at least one circumferential break with spacing between adjacent circumferential edges.
(3) Good teaches the limitation wherein the ring comprises at least one circumferential break 64 with spacing between adjacent circumferential edges 60b (as shown in figure 5). Good teaches the variant in figure 5 as an art recognized equivalent in art of drum deadening devices.
(4) The invention according to the combination of Hansen and Hardy may be modified wherein the ring comprises at least one circumferential break with spacing between adjacent circumferential edges.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the variant in Good’s figure 5 is an art recognized equivalent in the art, and that a person of ordinary skill would find it obvious to substitute one of the art recognized embodiments over the other. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. (U. S. Patent Publication 2013/0312585) and Hardy (U. S. Patent 4,244,266)
Regarding claim 18, Yunbin et al. teaches  drumhead with reduced volume, comprising: 
a layer of a porous material 1 stretched across a substantially circular hoop, the layer of porous material defining a first surface and second surface (front and back); and 
a spot of elastomeric material 2 adhered to the second surface of the porous material, wherein when the drumhead is struck it has reduced volume by 20 dB (abstract) which reads on the limitation wherein when the drumhead is struck, it exhibits a reduction in sound pressure within an approximate range of 50-95% and a reduction in sound level compared to a standard drumhead of the same size and shape when tested in a semi-anechoic studio environment with a dBA-weighted decibel reader, where the attenuation by 3 dB is half power. 
(2) Yunbin et al. does not teach the material is a ring of a foam material adhered to the second surface of the drumhead in a position substantially coaxial to the hoop.
 (3) Hardy teaches a ring of foam material  (column 2, line 60) adhered (adhesive 42) to the second surface of the drumhead in a position substantially coaxial to the hoop (as shown in figures 1 and 2). Hardy teaches the drumhead deadening device is in the form of a do it yourself foam ring with the adhesive pre-applied and a peel away paper layer  54 (column 3, lines 52-58).
(4) A person of ordinary skill can obtain the porous drumhead without a muting feature and the foam rings with pre-applied adhesive as taught by Hardy and adhere the ring to the second side of porous drumhead had after peeling off the paper aligning the ring so it is substantially coaxial to the drumhead. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated 
Regarding claim 19, the combination of Yunbin et al. and Hardy teach the drumhead of claim 18, wherein the ring has a radial thickness TR between an inner edge and is positioned with spacing between the outer edge and the hoop. Hardy teaches the foam rings are widely available in difference sizes and even the end user can make the claimed invention. 
The combination of Yunbin et al. and Hardy does not teach an outer edge that is within an approximate range of 0.5-5.0 inches. 
(3) The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The ring by Hardy will obviously have a reasonable range of thicknesses and a reasonable range of spacing away distances from the ring to the edge. 
(4) The invention according to the combination of Yunbin et al. and Hardy may be further specified the ring has a thickness TR within an approximate range of 0.5 inches to 5.0 inches.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. and Hardy as applied to claim 18 above, and further in view of Good.
(1) Regarding claim 20, the combination of Yunbin et al. and Hardy teach the drumhead of claim 18. 
(2) The combination of Yunbin et al. and Hardy does not teach the limitation wherein the ring comprises at least one circumferential break with spacing between adjacent circumferential edges.
(3) Good teaches a drumhead deadening device wherein the ring comprises at least one circumferential break 60 with spacing between adjacent circumferential edges 60b (as shown in figure 5). Good teaches the variant in claim 5 as an art recognized equivalent in art of drum deadening devices. 
(4) The invention according to the combination of ideas in Yunbin et al. and Hardy may be further modified wherein the ring comprises at least one circumferential break with spacing between adjacent circumferential edges.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the variant in Good’s figure 5 is an art recognized equivalent in the art, and that a person of ordinary skill would find it obvious to substitute one of the art recognized embodiments over the other. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yunbin et al. and Hardy 2 (U. S. Patent 4,325,280)
(1) Regarding claim 21 Yunbin et al. teaches a drumhead with reduced volume, comprising: 
a layer of a porous material 1 stretched in tension and defining a first surface and second surface (front and back); and 
a spot of elastomeric material 2 adhered to the second surface of the porous material in a centrally located position and defining a central inner portion of the layer of a porous material, wherein when the drumhead is struck it has reduced volume by 20 dB (abstract) which reads on the limitation wherein when the drumhead is struck on the first surface in a location within the inner portion, the drumhead exhibits a reduction in sound level within an approximate range of 5-25 dB and a reduction in sound pressure within an approximate range of 50-95% compared to a standard drumhead of the same size and shape when tested in a semi-anechoic studio environment with a dBA- weighted decibel reader.
(2) Yunbin et al. does not teach a unit of a foam material adhered to the second surface, but rather a rubber material. 
(3) Hardy 2 teaches  a unit of a foam material adhered to the second surface of the drumhead. The use of foam adhered to the second surfaces is reasonably understood to be a substitute drum head deadening material.  Also, where Hardy 2 suggests placing the unit around the edge of the drumhead, the end user can place the units of foam according to the teaching by Hardy 2 anywhere they want to place them. 
(4) The invention by Yunbin et al. may be modified in view of Hardy 2, a unit of a foam material adhered to the second surface.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that Hardy 2 teaches the alternate material and the location on the second surface of the head, and the nature of the unit of foam material is that the user can place them anywhere they want as a matter of obvious design choice. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 12, 2021